DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.  Claims 1-13, 16 and 17 are pending.

EXAMINER’S AMENDMENT

3. An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, such an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.fee. 

     Authorization for this Examiner’s Amendment was given in an interview with Sejin Ahn on 04/15/2022.

4. Replace claim 1 with the following.

    --  1. An antibody or binding fragment thereof that specifically binds to a citrullinated epitope on deiminated human histone 2A and/or histone 4, wherein the antibody or binding fragment thereof comprises: 
    a) a VL CDR1 set forth in SEQ ID NO: 9 (QSLLDADGKTY); and 
    b) a VH CDR1 set forth in SEQ ID NO: 1 (GYTFTNYG), a VH CDR2 set forth in SEQ ID    
        NO: 2 (INTYSGEA), a VH CDR3 set forth in SEQ ID NO: 3 (LRGYTYQS FDEGGDY), a  
        VL CDR2 set forth in SEQ ID NO: 4 (LVS) and a VL CDR3 set forth in SEQ ID NO: 5  
        (WQGTHFPYT).  -- 
 
REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance: 

     Claims 1-13, 16 and 17 are deemed allowable for the Reasons of Allowance, mailed 03/30/2022.

     Due to high polymorphism of antibodies, the claimed antibodies that bind citrullinated histone 2A and/or 4 are deemed structurally distinct on the primary amino acid basis.
     These particular anti-histone antibodies do not appear to known or taught in the prior art.
     The prior art neither suggest or teach the particular anti-histone antibodies that bind citrullinated histone 2A and/or 4 having the exact chemical structure of the claimed antibodies.

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
April 17, 2022